DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Letao Qin on 5/26/2022.
The application has been amended as follows: 
Please amend claims 1, 6 and 11 as follows (emphasis added to changes):
1.	(Currently Amended) An antenna system, comprising an antenna array, a control circuit, a reconfigurable network circuit, and K radio frequency channels, wherein
the antenna array comprises L antenna subarrays, wherein L is a positive integer greater than 1;
the reconfigurable network circuit connects the antenna array and the K radio frequency channels and is configured to: divide the L antenna subarrays into M antenna subarray groups, and separately connect the M antenna subarray groups to the K radio frequency channels, wherein one polarization direction of one antenna subarray group is connected to one radio frequency channel; and M is a positive integer, and K is an integer multiple of M;
any one of the K radio frequency channels is configured to perform signal processing on a signal received by a connected antenna subarray group and/or a to-be-transmitted signal; and
the control circuit is configured to control the reconfigurable network circuit to adjust a mapping relationship between an antenna subarray group connected to at least one of the K radio frequency channels and the antenna subarrays.

6. 	(Currently Amended) A feeding network reconfiguration method, comprising:
connecting an antenna array and K radio frequency channels via a reconfigurable network circuit; 
dividing L antenna subarrays in [[an]]the antenna array into M antenna subarray groups, and separately connecting the M antenna subarray groups to the K radio frequency channels, wherein one polarization direction of one antenna subarray group is connected to one radio frequency channel, L is a positive integer greater than 1, M is a positive integer, and K is an integer multiple of M; and any one of the K radio frequency channels is configured to perform signal processing on a signal received by a connected antenna subarray group and/or a to-be-transmitted signal; and
adjusting a mapping relationship between an antenna subarray group connected to at least one of the K radio frequency channels and the antenna subarrays.

11. 	(Currently Amended) A non-transitory computer-readable medium storing program for use by an apparatus, wherein the program comprises instructions that, when executed by a processor, cause the process to control the apparatus to perform:
connecting an antenna array and K radio frequency channels via a reconfigurable network circuit; 
dividing L antenna subarrays in [[an]]the antenna array into M antenna subarray groups, and separately connecting the M antenna subarray groups to the K radio frequency channels, wherein one polarization direction of one antenna subarray group is connected to one radio frequency channel, L is a positive integer greater than 1, M is a positive integer, and K is an integer multiple of M; and any one of the K radio frequency channels is configured to perform signal processing on a signal received by a connected antenna subarray group and/or a to-be-transmitted signal; and
adjusting a mapping relationship between an antenna subarray group connected to at least one of the K radio frequency channels and the antenna subarrays.

Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna system, comprising an antenna array, a control circuit, a reconfigurable network circuit, and K radio frequency channels, wherein the antenna array comprises L antenna subarrays, wherein L is a positive integer greater than 1; the reconfigurable network circuit connects the antenna array and the K radio frequency channels and is configured to: divide the L antenna subarrays into M antenna subarray groups, and separately connect the M antenna subarray groups to the K radio frequency channels, wherein one polarization direction of one antenna subarray group is connected to one radio frequency channel; and M is a positive integer, and K is an integer multiple of M; any one of the K radio frequency channels is configured to perform signal processing on a signal received by a connected antenna subarray group and/or a to-be-transmitted signal; and the control circuit is configured to control the reconfigurable network circuit to adjust a mapping relationship between an antenna subarray group connected to at least one of the K radio frequency channels and the antenna subarrays, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-5 are also allowed as being dependent on claim 1.
In regards to claim 6, the prior art does not disclose of a feeding network reconfiguration method, comprising: connecting an antenna array and K radio frequency channels via a reconfigurable network circuit; dividing L antenna subarrays in the antenna array into M antenna subarray groups, and separately connecting the M antenna subarray groups to the K radio frequency channels, wherein one polarization direction of one antenna subarray group is connected to one radio frequency channel, L is a positive integer greater than 1, M is a positive integer, and K is an integer multiple of M; and any one of the K radio frequency channels is configured to perform signal processing on a signal received by a connected antenna subarray group and/or a to-be-transmitted signal; and adjusting a mapping relationship between an antenna subarray group connected to at least one of the K radio frequency channels and the antenna subarrays, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 7-10 are also allowed as being dependent on claim 6.
In regards to claim 11, the prior art does not disclose of a non-transitory computer-readable medium storing program for use by an apparatus, wherein the program comprises instructions that, when executed by a processor, cause the process to control the apparatus to perform: connecting an antenna array and K radio frequency channels via a reconfigurable network circuit; dividing L antenna subarrays in the antenna array into M antenna subarray groups, and separately connecting the M antenna subarray groups to the K radio frequency channels, wherein one polarization direction of one antenna subarray group is connected to one radio frequency channel, L is a positive integer greater than 1, M is a positive integer, and K is an integer multiple of M; and any one of the K radio frequency channels is configured to perform signal processing on a signal received by a connected antenna subarray group and/or a to-be-transmitted signal; and adjusting a mapping relationship between an antenna subarray group connected to at least one of the K radio frequency channels and the antenna subarrays, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 12-15 are also allowed as being dependent on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/           Primary Examiner, Art Unit 2844